DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed March 23, 2020; claims 1-5 are pending and will be prosecuted on the merits.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character 130.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 17, 28, 40a, 40b, 121.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “130” has been used to designate both a second cannula and a secondary top.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Williams (US 2015/0005586).
Regarding claim 1, Williams discloses an interventional radiology suture device comprising: a head (Figure 7a; where the enlarged section on the end of Ref 706 is the head) configured for slidable receipt of a plunger assembly (Figure 7a; where the head is capable of slidably receiving plunger assembly Ref 702); a shaped cannula extending outwardly from said head for transmitting a threaded suture (Ref 708, where Ref 708 extends outwardly from said head by means of Ref 706); a central body extending between said head and said shaped cannula (Ref 706), said central body presenting a channel for receiving a cartridge of threaded sutures (Ref 706, 704; where Ref 706 includes a channel capable of receiving a cartridge of threaded sutures Ref 704; [0095]); and said cartridge being in communication with said plunger assembly for dispensing at least one of said threaded suture through said shaped cannula (Ref 704, 702; [0095]).  
Regarding claim 2, Williams discloses a radiologically visible tip for dispensing said threaded suture (Ref 708; [0096], [0112]).  
Regarding claim 4, Williams discloses that said shaped cannula includes a longitudinally extending edge (Ref 708; where Figure 7a shows Ref 708 has a longitudinally extending edge).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable by Williams (US 2015/0005586) in view of Saadat (US 2003/0018358).
Regarding claim 3, Williams discloses that the device can be used to insert first and second anchors but fails to disclose first and second anchors separated by a threaded member.
However Saadat teaches that it is well known for an anchor cartridge device to include a first anchor separated from a second anchor by a threaded member (Figure 46a; Ref 506, 381).
Since Williams disclose a cartridge for use with first and second anchors and Saadat teaches that a cartridge can include first and second anchors, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the anchors in the cartridge of Williams to include first and second anchors separated from one another by a threaded member as suggested by Saadat, since such a modification provides a well-known anchor cartridge configuration that would have yielded predictable results, namely, allowing multiple anchors and suture to be delivered to a desired site.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable by Williams (US 2015/0005586) in view of Davies (US 2016/0066989).
Regarding claim 5, Williams discloses all of the claimed limitations above including a visualization aid may be used including other visualization aids known in the art but fails to disclose that said central body presents a secondary cannula for transmission of a contrasting fluid through said shaped cannula.  
However, Davies teaches that it is well known to use visualization aids with medical devices; where a visualization aid can include injecting contrast fluid through a lumen within a cannula of a device in order to use x-ray fluoroscopy to allow a user to confirm positioning of a device ([0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Williams to use other visualization aids including injecting contrast fluid through a cannula as suggested by Davies since such a modification provides a well known visualization aid technique that would have allowed predictable results such as allowing a user to use x-ray fluoroscopy to allow a user to confirm positioning of a device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        August 1, 2022